Citation Nr: 0504589	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-08 265	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cerebrovascular 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel





INTRODUCTION

The veteran, who is the appellant in this case, had active 
military service from January 1959 to November 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which denied the veteran's claim seeking entitlement to 
service connection for a disability of the brain, 
characterized as residuals of a cerebrovascular accident, 
secondarily related to an in-service motor vehicle accident 
in March 1961.

In January 2004, the Board remanded this claim for a VA 
neurological examination to determine the etiology of the 
claimed disorder. An examination was conducted in July 2004. 
It was thereafter learned that the veteran died on August [redacted], 
2004.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1959 to November 1962.

2.	On September 9, 2004 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Muskogee, Oklahoma, that the veteran died on August [redacted], 2004.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


